 4:18-cv-03097-RGK-CRZ Doc # 123 Filed: 06/19/20 Page 1 of 2 - Page ID # 646




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            4:18CV3097

       vs.
                                                           ORDER
2015 DODGE RAM 3500 TRUCK, VIN
3C6URVJG5FES12061, 44,846.80
CARTONS OF ASSORTED BRAND
CIGARETTES, ASSORTED SAMPLES
OF ASSORTED CARTONS OF
CIGARETTES, CROWN FORK-LIFT,
RR S200 SERIES, SERIAL NUMBER
1A268808, 52,843 CARTONS OF
ASSORTED BRAND CIGARETTES,
and 2005 FREIGHTLINER M2106 BOX
TRUCK, VIN FVACWDCX5HV11800,

                   Defendants.


      After due consideration,

      IT IS ORDERED that:

       (1) The motion to withdraw claim submitted by HCI Distribution, Inc.
(Filing no. 119) is granted.

     (2) The motion to withdraw claim submitted by Rock River
Manufacturing, Inc. (filing no. 120) is granted.

      (3) The motion (filing no. 121) by the government for a Clerk’s Entry of
Default Judgment against the foregoing described claimants and any other party who
has not filed a claim is granted regarding:
4:18-cv-03097-RGK-CRZ Doc # 123 Filed: 06/19/20 Page 2 of 2 - Page ID # 647




          1.    2005  Freightliner M2106                  Box      Truck,      VIN
                1FVACWDCX5HV11800;

          2.    44,846.80 Cartons of Assorted Brand Cigarettes;

          3.    2015 Dodge Ram 3500 truck, VIN 3C6URVJGSFES12061;

          4.    Assorted Samples of Assorted Cartons of Cigarettes;

          5.    Crown Forklift, RR S200 Series, Serial #1A268808;

          6.    $325,009.00 proceeds of the interlocutory sale of Cigarettes;

          7.    52,843 Cartons of Assorted Brand Cigarettes.

    Dated this 19th day of June, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                         2
